Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
Applicant’s affirmation of election of invention I in the reply filed on 03/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-15 have been canceled and claims 35-37 have been withdrawn. Claims 16-34 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 03/11/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the claim objections of claim 18 and of claim 21 from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They 

Rejections remained
The following rejections of the claims are remained for reasons of record and the following. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 18-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osborn et al. (US 2015/0225151 A1) in view of Torradas et al. (US 2017/0136747 A1).
Osborn et al. teach a flexible, multilayer packaging film suitable for packaging transdermal drug delivery patches comprising 
an article contact layer having at least 90 wt. % of a norbornene ethylene copolymer (COC) or derivative thereof; 
a polyolefin bulk layer including PE;
a first intermediate adhesive layer; 
an oxygen barrier layer including aluminum foil;
a second intermediate adhesive layer; and 
an exterior protective layer comprising a polymer selected from the group consisting of paper, polyamide, polyolefin, blends or derivatives thereof and 
PE including LDPE, m-LLDPE being catalyzed by hexene (C6) or 1-octene (C8)
exemplified a film comprising OPET (biaxially oriented polyester terephthalate) /PE/LDPE/EVA/Al Foil base layer with three-layer coextrusion of EAA, LDPE, and an 
OPET/PE/ LDPE/EAA/Al foil/EAA/LDPE/LDPE:mLLDPE and a total thickness of 3.04 mils (77.2 microns) in example 2 and 
0.92 mil (23.37 μm) OPET (the thickness of plastic layer in the instant claims 33 and 34)/PE/0.42 mil (10.67 μm) LDPE/0.1 mil (2.54 μm) EAA/0.35 mil (8.85 μm) All foil/0.17 mil (4.32 μm) EAA/0.65 mil (16.51 μm) LDPE/0.43 mil (10.92 μm) COC and a total thickness of 3.0 mils (76 microns) in example 5;
all layers can have the thickness of less than mils and any increment of 0.1 or 0.01 mil there between which includes 0.4 mil (10.16 μm) (the instant claims 22 and 25) and 1.5 mil (25.4 μm) (the thickness of paper layer in the instant claims 22 and 25) (entire reference, especially abstract, figure 1, paragraph 6-12, 15, 16, 20-28, 40, 41, 46, 47, 49, 50, 51, 53, 54, 57, 68, 69, 71, 72, 78, 93, 97, and 100, and claims 1-5).
Since Osborn et al. teach the adhesive, PE, and COC layers being coextruded which is the same as the method of producing the acrylic acid, PE, and COC layers (2nd paragraph on page 5), the thickness value (claims 23, 24, 26, and 27) of the adhesive, PE, and COC layers taught by Osborn et al. teach would be the same as those of the acrylic acid, PE, and COC layers of the claimed film.

Osborn et al. do not specify: i) an embodiment with the layer next to COC being m-LLDPE; and ii) the weight/unit area of paper and plastic layers (claims 33 and 34).

st deficiency is cured by the teachings of both m-LLDPE and LDPE being suitable PEs and PEs being in all layers, or, alternatively, cured by Torradas et al. who teach a multilayered film, with a total thickness of < about 250 μm, for packing food, including liquid food, drug, etc., comprising 
an external layer such as aluminum or PE as a good barrier to moisture permeation including MC-PE with the external layer being optionally protective coated;
one or more inner layers including barrier layers of COC;
a structure layer which can be an external layer, and/or inner layer, and barrier layer such as PE made by metallocene catalyst system for both structure and barrier functions;
one or more adhesive layers such as Elvaloy AC (the claimed ethylene acrylate copolymer in claim 21) between the outside structure layer to an inner layer with the thickness of adhesive layer being 2-10 μm (entire reference, especially abstract, paragraph 92, 93, 95, 99-101, 106, 107119, 121, 122, 126, 127, 131, 136, 137, 140, 202, 222, and 240). A structure layer which can be an external layer, and/or inner layer, and barrier layer is interpreted as a structure can be a barrier layer between external layer and inner layer.
Although none of the examples in Osborn et al. teach the layer next to COC being m-LLDPE recited in the instant claims, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the general teachings both m-LLDPE and LDPE being suitable PEs and PEs being in all layers and LDPE layer next to COC layer to replace the LDPE next to COC in example 5 with m-LLDPE. The specific combination of features claimed is disclosed within the broad 
Alternatively, It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Osborn et al. and Torradas et al. to specify the PE (LDPE) layer next to the innermost COC layer in the film taught by Osborn et al. is MC-PE. PE made by metallocene catalyst system as a structure layer for both structure and barrier functions was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

The 2nd deficiency is cured by the rational that it is routine optimization to determine the optimum weight/unit area for each layer.
Osborn et al. do not specifically teach weight unit of the paper layer and plastic layer (external layers) claimed by applicant. While the layer thicknesses of the paper layer and plastic layer are within those of the claimed film, the PET plastic and the paper are known packaging layer materials for achieve the same protective effect and would be reasonable to assume that they are the similar materials with the similar density and thus would result in the similar weight/unit area.


Response to Applicants’ arguments:
Applicants argue that using metallocene C8 LLDPE as a layer connecting the COC layer to the adhesive (EAA) layer surprisingly and tremendously promotes the delamination stability of the multilayer structure in comparison to regular LDPE while Osborn et al. merely teach the existence of mLLDPE (paragraph 15 and 27), and teach mLLDPE being used in comparative example (76, 78, and 97).
However, this argument is not deemed persuasive. First of all, metallocene C8 LLDPE is not recited in claim 16, rather metallocene polyethylene is recited.
Secondly, it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Although Osborn et al. do not teach incorporating mLLDPE in example 5; Osborn et al. teaching polyolefin bulk layer (abstract and paragraph 49) while polyolefin bulk layer includes polyethylene and polyethylene includes mLLDPE (paragraph 20-29); using LLDPE in any of the interior, exterior, 
Lastly, applicant merely argues that using metallocene C8 LLDPE as a layer connecting the COC layer to the adhesive (EAA) layer surprisingly and tremendously promotes the delamination stability of the multilayer structure in comparison to regular LDPE and nothing has been shown otherwise. From MPEP 716.01(c) II: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 16, 17, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Torradas et al. (US 2017/0136747 A1) in view of Osborn et al. (US 2015/0225151 A1).
The teachings of Torradas et al. are discussed above and applied in the same manner.
Torradas et al. do not specify an embodiment with PE being MC-PE.
This deficiency is cured by the rational that it would have obvious to have selected various combinations of various disclosed ingredients (MC-PE) from within a 
Although Torradas et al. do not specify the PE layer next to COC being MC-PE recited in the instant claims, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the general teachings of MC-PE being one of the PEs and having PE in the structure layer which is between the external layer and the inner layer, i.e., 100% MC-PE. The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients (PEs) from within a prior art disclosure, to arrive compositions “yielding no more than one would expect from such an arrangement”.

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claims 18-20 and 22-34 rejected under 35 U.S.C. 103(a) as being unpatentable over Torradas et al. (US 2017/0136747 A1), as applied to claims 16, 17, and 21, in view of Osborn et al. (US 2015/0225151 A1).

Torradas et al. do not specify: i) MC-PE being MC-LLDPE catalyzed by hexene (C6) or 1-octene (C8) (claims 18-20); ii) the thicknesses and thickness values of Al external layer, COC inner layer, PE-MC structure layer, and the adhesive layers (claims 22-27); and iii) the limitations of the further layers outside the metal layer (protective layers) in claims 28-34.
These deficiency is cured by Osborn et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Torradas et al. and Osborn et al. to specify MC-PE in the film taught by Torradas et al. being MC-LLDPE catalyzed by hexene (C6) or 1-octene (C8) and the claimed thicknesses and the film taught by Torradas et al. having the claimed thickness values of Al external layer, COC inner layer, PE-MC structure layer, and the adhesive layers and the claimed limitations of the protective layer in claims 28-34. A flexible, multilayer packaging film suitable for packaging transdermal drug delivery patches with MC-PE being MC-LLDPE catalyzed by hexene (C6) or 1-octene (C8) (claims 18-20); the claimed thicknesses and thickness values of Al external layer, COC inner layer, PE-MC structure layer, and the adhesive layers of the instant claims 22-27; and the claimed limitations of the protective layer in the instant claims 28-34 was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying them flows from their having been 

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above 1st 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claims 16-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Toft et al. (US 2005/0181154 A1) in view of Osborn et al. (US 2015/0225151 A1) and Torradas et al. (US 2017/0136747 A1).
Toft et al. teach a packing laminate for food as illustrated in figure 1 below comprising, from exterior to food contacting interior, 
item 12 being a heat sealable such as PE, 
item 11 being a core of paperboard with item 14 being an intermediate layer of thermoplastic of about 23-27 g/m2 LDPE (the claimed further layers made of plastic and/or paper in claims 28-30) bonding item 11 to 
item 13 which is an aluminum foil, 
item 15-1 being an adhesive layer of EAA (the instant claim 21), 
item 15-2 being a barrier layer of a blend of COC and m-LLDPE, and 
item 15-3 being a PE-MC layer a blend of 60-70% by weight of m-LLDPE (the instant claim 18) prepared by copolymerization of C4-8 α-olefins including 1-hexene (C6) or 1-octene (C8) (the instant claims 19 and 20) and 30-40% by weight of LDPE (the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (entire reference, espcially abstract, figure 1, paragraph 46-53, 55, 56, 60, 79-81, and 83, and claims 1-3, 6, 7, and 9). 
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, [for manufacturing a package for planar carriers of pharmaceutical active substances]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting. Furthermore, according to Torradas et al. a multilayered film can be used for both packing food, including liquid food, and drug.

Toft et al. do not teach: i) the innermost layer 15-2 and 15-3 being the opposite order; ii) the thicknesses and thickness values of Al external layer, COC inner layer, PE-
The 1st deficiency is cured by Osborn et al. whose teachings are discussed above and applied in the same manner and Torradas et al. whose teachings are discussed above and applied in the same manner.	
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Toft et al., Osborn et al., and Torradas et al. to exchange the COC layer and MC-PE layer in the film taught by Toft et al. with the innermost layer being COC and MC-PE being the layer before it. OCO as the innermost layer and PE next to it according to Osborn et al. and MC-PE being one of the PE before the innermost layer according to Torradas et al. was well known to a person of ordinary skill in the art at the time of the invention. The motivation for exchanging the COC layer and MC-PE layer in the film taught by Toft et al. flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
The 2nd deficiency is cured by Osborn et al. whose teachings are discussed above.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Toft et al. and Osborn et al. to specify the claimed thicknesses and the film taught by Toft et al. having the claimed thickness values of Al external layer, COC inner layer, PE-MC structure layer, and the adhesive layers and the claimed limitations of the protective layer in claims 28-34. A flexible, multilayer packaging film suitable for packaging transdermal drug delivery 

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above 1st 103rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612